340 S.W.3d 668 (2011)
RAINBOW AIR, INC., Respondent,
v.
FALCON HELICOPTER, INC. and Robert Schlotzhauer, Appellant.
No. WD 72234.
Missouri Court of Appeals, Western District.
May 3, 2011.
Don A. Peterson, Kansas City, MO, for appellant.
Nick A. Cutrera, Lee's Summit, MO, for respondent.
Before: GARY D. WITT, P.J., and JAMES E. WELSH and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Falcon Helicopters and its principal Robert Schlotzhauer appeal a judgment entered by the Circuit Court of Jackson County, finding them liable to respondent Rainbow Air for fraud following a seven-day bench trial. In a fifty-page judgment containing detailed findings of fact and conclusions of law, the trial court found that Falcon and Schlotzhauer misrepresented to Rainbow that a helicopter they sold to Rainbow in June 2002 had no damage history, although Falcon and Schlotzhauer were aware that the helicopter had been assembled from components obtained from two separate helicopters, each of which had been involved in a serious accident, and each of which had been sold to Falcon as salvage. On appeal. Falcon and Schlotzhauer do not challenge the trial court's *669 finding that they defrauded Rainbow. Instead, they argue that the trial court's assessment of Rainbow's damages, based on the benefit of the bargain standard, was not supported by substantial evidence. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).